DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692) and Ono et al (US 2007/0017434).
Banba et al teaches a method for producing a monocrystalline silicon ingot having a neck and a main body suspended from the neck, the method comprising: contacting a seed crystal P with a silicon melt M held within a crucible 3; pulling a neck C2 from the melt if the pull rate is within a target range.  ([0003]-[0015], [0031]-[0093] teaches comparator and PID control circuit 22 controls a pulling up speed and using a high pulling speed to grow a thin neck portion and lowering the pulling speed to enlarge the neck, grow a shoulder C1 and a constant diameter portion C2 while limiting/controlling the pulling speed to control a boundary shape). Banba et al teaches a control unit 22 regulates the pull rate of the seed crystal ([0040]-[0050]).
Banba et al does not teach calculating a moving average from the measured pull rate and comparing the moving average of the measured pull rate to a target range.
In a method of making a Czochralski single crystal, Mizuta teaches a target value of a pull up speed is set in advance and a pull up speed moving average is calculated from actual values of the pull up speeds measured and corrected and changed with the actual value of a crystal diameter (abstract). Mizuta teaches controlling the actual value of the pull up speed moving average to within + 1.0% of the pull up speed target value ([0040]-[0045]). Mizuta teaches using the moving average of pull up speed to control pull up speed and diameter of the single crystal with high accuracy, thereby improving the quality of the crystal ([0014]-[0015]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Banba et al by using the moving average of pull speed, as taught by Mizuta, to control pull up speed and diameter of the single crystal with high accuracy, thereby improving the quality of the crystal.

Cope teaches a method of automated crystal pulling which grows a stem (neck) from a melt using a seed crystal and if the crystal has unsatisfactory quality, the crystal growth process is started anew by either a melt back procedure or a growing a new stem (col 11, ln 1-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al and Mizuta by terminating neck growth if the pull average is ever outside the range for growing a desired neck, as taught by Cope, to grow a crystal of satisfactory quality.
The combination of combination of Banba et al, Mizuta and Cope teaches a control unit regulates the pull rate of the seed crystal and termination of ingot growth if the quality of the crystal is unsatisfactory. The combination of Banba et al, Mizuta and Cope does not explicitly teach the control unit initiates termination of ingot growth if the moving average is ever outside of the target range during neck growth the moving average is ever outside of the target range during neck growth.
In a method of Czochralski crystal, Ono et al teaches a neck is formed with a tapered portion, and setting the single crystal pull rate during formation of the constant 
diameter portion to at least 2.5 mm/min or higher, the success rate for eliminating dislocations by forming a neck having a constant diameter portion with a diameter of 4 mm or more can be greatly increased ([0031], [0073], [0074]). Ono et al teaches the success rate of eliminating dislocation at a pull rate of 2.6 mm/min is 95% and the success rate is 25% for a pull rate of 2.1 mm/min ([0111]).

Referring to claim 3, the combination of Banba et al, Mizuta, Cope and Ono et al teaches a crystal growth process is started anew by either a melt back procedure or a growing a new stem (Cope col 11, ln 1-67), which clearly suggests the neck is lowered into the melt to destroy the neck by melting, i.e. melt back.
	Referring to claim 4, the combination of Banba et al, Mizuta, Cope and Ono et al teaches lowering the seed into the melt to grow a neck and forming a plurality of neck portions to improve the strength of the neck by changing the pulling speed, which clearly suggests a second neck if the main body is not grown from the first neck (Banba Fig 12; [0003]-[0015])
	Referring to claim 5-7, the combination of Banba et al, Mizuta, Cope and Ono et al teaches controlling the actual value of the pull up speed moving average to within + 1.0% of the pull up speed target value (Mizuta [0040]-[0045]), which clearly suggests a maximum and minimum target range.

Referring to claim 12-13, the combination of Banba et al, Mizuta, Cope and Ono et al teaches controlling the pull rate over the entire neck. In regards to claim 12, the claim uses comprising language therefore is open to additional steps, such as continuing pulling control. Furthermore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope and Ono et al by not controlling over the entire neck because control is not required during the initial stages before a measurable neck portion is formed.
Referring to claim 14, the combination of Banba et al, Mizuta, Cope and Ono et al teaches a diameter of 300 mm (Mizuta [0038]).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692) and Ono et al (US  2007/0017434), as applied to claims 1 and  3-14, as discussed above, and further in view of Ono et al (US 2003/0104222).
The combination of Banba et al, Mizuta, Cope and Ono et al (‘434) teaches all of the limitations of claim 15-16, as discussed above, except the claimed resistivity and nitrogen concentration.
In a method of Czochralski crystal growth, Ono et al (‘222) teaches nitrogen doped silicon single crystals having a resistivity less than 20 mohm.cm and a nitrogen concentration greater than 1x1013 cm3 ([0045]-[0055] and Tables 1-2). 
.

Claim 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US 3,761,692) and Ono et al (US 2007/0017434), as applied to claims 1 and 3-14, as discussed above, and further in view of Kulkarni et al (US 2006/0005761).
The combination of Banba et al, Mizuta, Cope and Ono et al teaches all of the limitations of claim 17-18, as discussed above, except the output power of the heating system is within 0.5 or 0.25 kW of the average power while measuring the pull rate.
In a method of Czochralski crystal growth, Kulkarni et al teaches a system for controlling a melt solid interface comprising a CPU and maintaining a desired heater power set point ([0045]-[0050]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope and Ono et al by providing a heater power control system, as taught by Kulkarni et al, to minimize heater power variations to less than 0.25 kW, to maintain a desired heater power set for a preferred melt solid interface for crystal growth.

Claim 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banba et al (US 2012/0067272) in view of Mizuta (US 2017/0088974), Cope (US , as applied to claims 1 and 3-14, as discussed above, and further in view of Kim et al (US 5,885,344).
The combination of Banba et al and Mizuta, Cope and Ono et al teaches all of the limitations of claim 43, as discussed above, except the combination of Banba et al, Mizuta and Cope does not explicitly teach determining a target range of a moving average of the pull rate of the neck by: growing a plurality of necks at the same desired neck diameter, the pull rate of the neck varying during neck growth for each of the plurality of necks, the moving average of the neck pull rate being measured during neck growth and being averaged over about the previous 5 seconds to about the previous 25 minutes of neck growth.
In a method of Czochralski growth, Kim et al teaches a non-Dash neck method of preparing a single crystal rod by avoiding the formation of dislocations resulting from thermal shock to the crystal from the seed crystal (Abstract). Kim et al teaches the pull rate during neck formation is sufficient to maintain then neck at a minimum diameter and in order to maintain a dislocation free neck of this diameter, the pull rate will typically range from 0.4 to 2.0 mm/min, preferably 0.7 to 1.2 mm/min (col 5, ln 1-67). Kim et al also teaches beck growth at 1.0 mm/min and a neck having a diameter of about 8 to 9 mm and the neck is visually inspected for dislocation-free growth (col 8, ln 1-45). It is noted that Kim et al does not explicitly teach growing a plurality of crystal with the same desire diameter to determine the target range of pull rate, however this feature is inherent to Kim et al. The feature is inherent to Kim et al because Kim et al teaches an example of growth of a crystal at a seed given neck diameter and at a pull rate, and then inspecting the crystal to confirm the crystal is dislocation-free (col 8, ln 1-45) and 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Banba et al, Mizuta, Cope and Ono et al by determining a target range of a moving average of the pull rate of the neck by: growing a plurality of necks at the same desired neck diameter, the pull rate of the neck varying during neck growth for each of the plurality of necks, the neck pull rate being measured during neck growth, as taught by Kim et al, by conducting routine experimentation of a result effective variable to determine the optimal range, upper and lower limit, of pulling rate for producing dislocation free crystals having a minimum diameter neck, and using the moving average pull rate, as taught by Mizuta to control pull up speed and diameter of the single crystal with high accuracy, thereby improving the quality of the crystal.
Referring to claim 44, the combination of Banba et al, Mizuta, Cope, Ono et al and Kim et al teaches an argon atmosphere (Banba [0034], [0050]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18 and 43-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ono et al (US 2007/0017434) explicitly teaches 

Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when such dislocations are present (as indicated by the moving average of the neck growth rate falling outside of a target range, a neck growth is terminated (see page 9 of the remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 does not ever reference dislocation defects or terminating growth if dislocations are present. Claim 1 merely recites, “ingot growth being terminated if the moving average is ever outside of the target range during neck growth” and does not limit what the target range is. The target range is broad and can encompass any range and is not defined. The target range could be greater than 2.5 mm/min or it could be greater than 0.1 mm/min because there is no defined target range. It is also noted that the target range could encompass growth rates in which dislocations are formed because there is no defined range.

Applicant’s argument 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howe (US 4,710,259) teaches in a Czochralski crystal growth unless drastic deviations occur it will often be sufficient to correct the error and continue growing. Alternatively, the boule can be reversed into the melt up to the point where a deviation occurs, and the flawed part of the boule is then melted before pulling is resumed. In other cases, it might be decided to abort the run to save time and materials (col 16, ln 1-67).
Holder et al (US 2002/0112658) teaches the growth process is halted in order to avoid the growth of a segment of the ingot that is not suitable for use, and aborting the growth process when unacceptable growth conditions are detected to increase yield and limit waste ([0009],[0027], [0058]).
Narushima et al (US 2019/0249331) teaches a controller 3 and when dislocations (heat shock dislocations) occurs, the pull up operation is stopped and the monocrystal is melted back ([0019], [0043]-[0054], [0067]).
Hayakawa et al (US 2007/0277727) teaches a controller and when crystal defects are detected in the neck portion, the crystal is remelted ([0016]-[0035], [0099]-[0102]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714